 
EXHIBIT 10.4
 
OUTSIDE DIRECTOR

Restricted Stock Award


Granted by


STANDARD FINANCIAL CORP.


under the


STANDARD FINANCIAL CORP.
2012 EQUITY INCENTIVE PLAN


This Restricted Stock Award Agreement (the “Restricted Stock Award” or this
“Agreement”) is and will be subject in every respect to the provisions of the
2012 Equity Incentive Plan (the “Plan”) of Standard Financial Corp. (the
“Company”) which are incorporated herein by reference and made a part hereof,
subject to the provisions of this Agreement.  A copy of the Plan has been
provided to each person granted a Restricted Stock Award pursuant to the
Plan.  The holder of this Restricted Stock Award (the “Participant”) hereby
accepts this Restricted Stock Award, subject to all the terms and provisions of
the Plan and this Agreement, and agrees that all decisions under and
interpretations of the Plan and this Agreement by the Committee appointed to
administer the Plan (“Committee”) or the Board will be final, binding and
conclusive upon the Participant and the Participant’s heirs, legal
representatives, successors and permitted assigns.  Capitalized terms used
herein but not defined will have the same meaning as in the Plan.
 
1.
Name of Participant: _________________________

 
2.
Date of Grant: July 25, 2012

 
3.
Total number of shares of Company common stock, $0.01 par value per share,
covered by the Restricted Stock Award: _______________

(subject to adjustment pursuant to Section 9 hereof).
 
4.
Vesting Schedule.  Except as otherwise provided in this Agreement, this
Restricted Stock Award first becomes earned in accordance with the vesting
schedule specified herein.

 
The Restricted Stock Awards granted under the Plan shall vest in five (5) equal
annual installments, with the first installment becoming exercisable on the
first anniversary of the date of grant, or July 25, 2013, and succeeding
installments on each anniversary thereafter, through July 25, 2017.  To the
extent the shares of Restricted Stock awarded to me are not equally divisible by
“5,” any excess shares of Restricted Stock shall vest on July 25, 2017.
 
Vesting will automatically accelerate pursuant to Section 2.5 of the Plan (in
the event of death or Disability or Termination of Service as a Director
following a Change in Control).
 

 
 

--------------------------------------------------------------------------------

 



 
5.
Grant of Restricted Stock Award.

 
The Restricted Stock Award will be in the form of issued and outstanding shares
of Stock that will be, in the Company’s sole discretion, either (i) registered
in the name of the Participant and held by the Company, together with a stock
power executed by the Participant in favor of the Company pending the vesting or
forfeiture of the Restricted Stock, (ii) registered in the name of, and
delivered to, the Participant, or (iii) issued in any other format (e.g.,
electronically) in order to facilitate the paperless transfer of such Awards.
 
If certificated, the certificates evidencing the Restricted Stock Award will
bear a legend restricting the transferability of the Restricted Stock.  The
Restricted Stock awarded to the Participant will not be sold, encumbered
hypothecated or otherwise transferred except in accordance with the terms of the
Plan and this Agreement.
 
6.
Voting and Dividends.

 
The Participant will have the right to vote the shares of Restricted Stock
awarded hereunder.
 
Any cash dividends declared on the non-vested Restricted Stock (and any earnings
thereon) shall be immediately distributed to the Participant.
 
7.
Delivery of Shares.

 
Delivery of shares of Stock under this Restricted Stock Award will comply with
all applicable laws (including, the requirements of the Securities Act), and the
applicable requirements of any securities exchange or similar entity.
 
8.
Adjustment Provisions.

 
This Restricted Stock Award, including the number of shares subject to the
Restricted Stock Award, will be adjusted upon the occurrence of the events
specified in, and in accordance with the provisions of, Section 3.3 of the Plan.
 
9.
Effect of Termination of Service on Restricted Stock Award.

 
 
9.1
This Restricted Stock Award will vest as follows:

 
 
(i)
Death.  In the event of the Participant’s Termination of Service by reason of
the Participant’s death, all Restricted Stock will vest as to all shares subject
to an outstanding Award, whether or not fully vested, at the date of Termination
of Service.

 
 
(ii)
Disability.  In the event of the Participant’s Termination of Service by reason
of Disability, all Restricted Stock will vest as to all shares subject to an
outstanding Award, whether or not fully vested, at the date of Termination of
Service.

 

 
2

--------------------------------------------------------------------------------

 
 
 
 
(iii)
Termination for Cause.  In the event of the Participant’s Service has been
terminated for Cause, all Restricted Stock granted to a Participant that has not
vested will expire and be forfeited.

 
 
(iv)
Change in Control.  In the event of a Termination of Service as a Director
following a Change in Control, all Restricted Stock Awards will vest as to all
shares subject to an outstanding Award, whether or not fully vested, at the date
of the Involuntary Termination of Employment.   A “Change in Control” will be
deemed to have occurred as provided in Section 4.2 of the Plan.

 
 
(v)
Other Termination.  In the event of a Participant Termination of Service for any
reason other than due to death, Disability, for Cause or following a Change in
Control, all shares of Restricted Stock awarded to the Participant which have
not vested as of the date of Termination of Service will expire and be
forfeited.

 
10.
Miscellaneous.

 
 
10.1
This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.

 
 
10.2
Restricted Stock Awards are not transferable prior to the time such Awards vest
in the Participant.

 
 
10.3
This Restricted Stock Award will be governed by and construed in accordance with
the laws of the Commonwealth of Pennsylvania.

 
 
10.4
This Restricted Stock Award is subject to all laws, regulations and orders of
any governmental authority which may be applicable thereto and, notwithstanding
any of the provisions hereof, the Company will not be obligated to issue any
shares of stock hereunder if the issuance of such shares would constitute a
violation of any such law, regulation or order or any provision thereof.

 
[Signature Page Follows]
 

 
3

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date of grant of this Restricted Stock Award
set forth above.
 

 
STANDARD FINANCIAL CORP.
       
By:
 
Its:
 



 
PARTICIPANT’S ACCEPTANCE
 
The undersigned hereby accepts the foregoing Restricted Stock Award and agrees
to the terms and conditions hereof, including the terms and provisions of the
2012 Equity Incentive Plan.  The undersigned hereby acknowledges receipt of a
copy of the Company’s 2012 Equity Incentive Plan.
 

 
PARTICIPANT
           



 
 
 
 4

--------------------------------------------------------------------------------